NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 26 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DANNY JOSEPH FABRICANT,                          No. 15-17445

                   Plaintiff-Appellant,           D.C. No. 4:13-cv-00562-JAS

   v.
                                                  MEMORANDUM*
 DEPARTMENT OF JUSTICE,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                              for the District of Arizona
                      James Alan Soto, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Danny Joseph Fabricant, a federal prisoner, appeals pro se from the district

court’s summary judgment in his Freedom of Information Act (“FOIA”) action

arising out of his request for documents related to an informant who testified

against him at a trial. We have jurisdiction under 28 U.S.C. § 1291. We review de

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Animal Legal Def. Fund v. U.S. Food & Drug Admin., 836 F.3d 987, 990

(9th Cir. 2016) (en banc). We affirm.

      The district court properly granted summary judgment because Fabricant

failed to raise a genuine dispute of material fact as to whether defendant had not

“conducted a search reasonably calculated to uncover all relevant documents.”

Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 770-71 (9th Cir. 2015) (citations

and internal quotation marks omitted) (setting forth requirements for demonstrating

adequacy of search for documents).

      The district court did not abuse its discretion in denying Fabricant’s Fed. R.

Civ. P. 56(d) motion because Fabricant failed to show how allowing additional

discovery would have precluded summary judgment. See Citizens Comm’n on

Human Rights v. Food & Drug Admin., 45 F.3d 1325, 1329 (9th Cir. 1995) (setting

forth standard of review and concluding that district court did not abuse discretion

in granting summary judgment in FOIA action before allowing an opportunity to

conduct additional discovery).

      The district court did not abuse its discretion in denying Fabricant’s motion

for costs because Fabricant failed to establish that he was both eligible for and

entitled to costs. See Hiken v. Dep’t of Def., 836 F.3d 1037, 1042-44 (9th

                                          2                                    15-17445
Cir. 2016) (setting forth standard of review and requirements for fees and costs in a

FOIA action).

      All pending requests are denied, including appellant’s most-recently-filed

request to correct appellant’s name.

      AFFIRMED.




                                         3                                    15-17445